Order filed September 24, 2015




                                             In The

                           Fourteenth Court of Appeals
                                          ____________

                                     NO. 14-15-00778-CV
                                          ____________

      THE LANDING COMMUNITY IMPROVEMENT ASSOCIATION, Appellant

                                                V.

                                  PAUL T. YOUNG, Appellee


                           On Appeal from the 56th District Court
                                 Galveston County, Texas
                            Trial Court Cause No. 13-CV-0293

                                            ORDER

      This is an appeal from a judgment signed June 18, 2015. A related case is pending in the
Court of Appeals for the First District of Texas under cause number 01-15-00500-CV.

      It is ORDERED that the appeal docketed under this court’s appellate cause number 14-
15-00778-CV is transferred to the Court of Appeals for the First District of Texas pursuant to
Local Rule 1.5. 14th Tex. App. (Houston) Loc. R. 1.5. The Clerk of this Court is directed to
transfer all papers filed in the case, and certify all Orders made, to the Court of Appeals for the
First District of Texas.

                                         PER CURIAM